In an action in which the parties had previously been granted a dual divorce, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Derounian, J.), entered June 24, 1980, as denied her motion, inter alia, to modify the divorce judgment with respect to the provisions for child support. Order modified, on the facts, by adding to the first decretal paragraph, after the word “denied”, the following: “except that defendant shall reimburse plaintiff for all sums paid by her on account of the $2,100 orthodontia bill for treatment of the infant issue, and shall pay the balance as due”. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. Under the circumstances, plaintiff’s motion should have been granted to the extent indicated. Titone, J. P., Mangano, Gibbons and Thompson, JJ., concur.